Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2019 has been entered.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
The primary reason for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for " A method for optimizing I/O performance between a host system and a storage system, the method comprising: managing different physicals paths for transmitting I/O requests between a host system and a storage system, the different physical paths comprising a higher performance communication path and a lower performance communication path: monitoring conditions on the storage system, the conditions indicating availability of resources on the storage system: communicating information about the conditions from the storage system to the host system: determining whether the conditions satisfy certain thresholds: in response to determining that the conditions satisfy the thresholds, automatically increasing, by the host system, a proportion of the I/O requests that are processed over the higher performance communication path and decreasing a proportion of the I/O requests that are processed over the lower performance communication path: and in response to determining that the conditions do not satisfy the thresholds, automatically decreasing, by the host system, the proportion of the I/O requests that are processed over the higher performance communication path and increasing the proportion of the I/O requests that are processed over the lower performance communication path.”

The primary reason for allowance of Claim 8 in the instant application is the combination with the inclusion in these claims for "A computer program product for optimizing I/O performance between a host system and a storage system, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: manage different physicals paths for transmitting I/O requests between a host system and a storage system, the different physical paths comprising a higher performance communication path and a lower performance communication path: monitor conditions on the storage system, the conditions indicating availability of resources on the storage system: communicate information about the conditions from the storage system to the host system: determine whether the conditions satisfy certain thresholds: in response to determining that the conditions satisfy the thresholds, automatically increase a proportion of the I/O requests that are processed by the host system over the higher performance communication path and decrease a proportion of the I/O requests that are processed by the host system over the lower performance communication path: and in response to determining that the conditions do not satisfy the thresholds, automatically decrease the proportion of the I/O requests that are processed by the host system over the higher performance communication path and increase the proportion of the I/O requests that are processed by the host system over the lower performance communication path.”

The primary reason for allowance of Claim 15 in the instant application is the combination with the inclusion in these claims for "A system for optimizing I/O performance between a host system and a storage system, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: manage different physicals paths for transmitting I/O requests between a host system and a storage system, the different physical paths comprising a higher performance communication path and a lower performance communication path; monitor conditions on the storage system, the conditions indicating availability of resources on the storage system; communicate information about the conditions from the storage system to the host system; determine whether the conditions satisfy certain thresholds; in response to determining that the conditions satisfy the thresholds, automatically increase a proportion of the I/O requests that are processed by the host system over the higher performance communication path and decrease a proportion of the I/O requests that are processed by the host system over the lower performance communication path; and in response to determining that the conditions do not satisfy the thresholds, automatically decrease the proportion of the I/O requests that are processed by the host system over the higher performance communication path and increase the proportion of the I/O requests that are processed by the host system over the lower performance communication path.”

4.	The prior art of record including the disclosure of Susan K Candelaria et al. (US Publication 2014/0280815) and Roger G Hathorn et al. (US Publication 2016/0342548), neither anticipates nor renders obvious the above recited combination. Because claims 2-7, 9-14, and 16-20 depend directly or indirectly on claims 1, 8, and 15 these claims are allowable for at least the same reasons above.
Any comments considered necessary by the applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Examiner Comments
5.	Examiner understands the novelty to lie, in part, in the system’s ability to reduce the time a storage system is waiting for other components or eligible workloads. Conventionally the use of adapters that poll the throughput have been used, however the applicants invention utilizes a high-speed, faster path and a legacy, slower speed path where the system automatically adjust the throughput based on conditions being met from the storage to the host. Conventional methods use a retry feature based on high/low thresholds to optimize the number of transfer operations, but does not disclose the quality of the multiple paths adjusting based on the speed of the path.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/04/27/2021Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181